DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation an ancillary unit of a motor vehicle, and the claim also recites in particular a massage device of a vehicle seat which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-10, 12 are included because of their dependencies
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, 14, 15, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuda et al (US 6,365,995).
Re claim 1, Fukuda et al disclose an electrically conductive housing (5)(col. 11, lines 56-59) and comprising a flat printed circuit board (2) arranged in the housing, wherein a narrow side of the printed circuit board has an electrically conductive section (2c) which is electrically contact-connected (soldered) to the housing (5b)(col. 11, lines 60-64).  
Re claim 2, wherein the housing has a hollow-cylindrical configuration and the printed circuit board is arranged perpendicularly in relation to an axis of the hollow-cylindrical configuration (Fig 2).
Re claim 3, further comprising a cover (5a) arranged parallel in relation to the printed circuit board, wherein the cover at least partially engages and supports a front side of the printed circuit board (Fig 2).
Re claim 6, wherein the electrically conductive section encircles an edge of the printed circuit board (Figs 1, 2).  
Re claim 7, wherein the electrically conductive section is a coating (plate material).  

Re claim 8, wherein the printed circuit board has an electrically conductive layer (2a, 2e) which is electrically contact-connected to the electrically conductive section (Fig 2).
Re claim 10, further comprising an electric motor disposed within the housing, wherein the electric motor is electrically contact-connected (2b) to the printed circuit board (Fig 2).  
Re claim 14, Fukuda et al disclose an electrically conductive housing (5) defining a cavity and an internal surface, wherein the housing is secured to the vehicle seat (capable of functioning as claimed); and a printed circuit board (2) disposed within the cavity, the printed circuit board having an electrically conductive outer peripheral surface (col. 11, lines 56-59) that contacts and establishes and an electrical connection(soldered) with the internal surface of the housing (5b)(col. 11, lines 60-64).
Re claim 15, wherein the housing is cylindrical in shape and extends along an axis, and wherein a front side of the printed circuit board is perpendicular to the axis (Fig 2).
Re claim 21, a massaging device (vibrating motor), the massaging device having an electrically conductive housing (5) and a printed circuit board (2) disposed within the housing, the printed circuit board having an electrically conductive outer surface (2c) that contacts and establishes and an electrical connection (soldered) with an internal surface (5b) of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (US 6,365,995) in view of Lange et al (US 6,094,360).
Re claim 12, wherein the housing is a bent part (Fig 2), but does not disclose the bent part being stamped.
The teaching as discussed above does not disclose wherein printed circuit board has an electrical component which is electrically contact-connected to the electrically conductive section (re claim 9).  
Lange et al teach the use of a printed circuit board (11) has an electrical component (12) which is electrically contact-connected to the electrically conductive section (13, 14) and a bent part of the housing (10) being stamped from a metal plate (col. 2, lines 58-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the component with the printed circuit board for optimize the space utilization on the PCB and stamping the metal plating to form the housing of Fukuda for simplify the manufacturing process.

Claim(s) 4, 5, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (US 6,365,995) in view of Chen et al (US 2011/0063810).
The teaching as discussed above does not disclose wherein the housing has an inwardly directed notch that engages and supports the printed circuit board (re claims 4, 20), wherein the notch circumferentially encircles and engages the electrically conductive section (re claim 5), wherein a force-fitting connection is created between the electrically conductive section and the notch (re claim 13).  
Chen et al teach the use of a housing has an inwardly directed notch (113) that engages and supports a printed circuit board (14), wherein the notch circumferentially encircles and engages the electrically conductive section (Figs 1, 2), wherein a force-fitting connection is created between the electrically conductive section and the notch (no fastener or glue, Fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the notch with the housing of Fukuda et al for supporting the circuit board.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montena (US 2012/0097417) in view of Fukuda et al (US 6,365,995).
Re claim 14, Montena discloses a housing (12, 14) defining a cavity and an internal surface (Fig 3), wherein the housing is capable of securing to the vehicle seat; and a printed circuit board (76) disposed within the cavity, but does not disclose the housing being electrically conductive, the printed circuit board having an electrically conductive outer peripheral surface that contacts and establishes and an electrical connection with the internal surface of the housing.
Re claim 15, wherein the housing is cylindrical in shape and extends along an axis, and wherein a front side of the printed circuit board is perpendicular to the axis (Fig 3).
Re claim 16, further comprising a cover (20) that is at least partially disposed within the cavity, wherein the cover supports and engages the front side of the printed circuit board (Fig 3).
Re claim 17, wherein a press-fitting connection (78, 80) is formed between the outer peripheral surface of the printed circuit board and the internal surface of the housing (Fig 4).
The teaching as discussed above does not disclose an electric motor disposed within the cavity, wherein the electric motor contacts and establishes an electrical connection (2b) with the printed circuit board (re claim 18).
Fukuda et al teach the use of a housing (5) is electrically conductive (col. 11, lines 56-59), the printed circuit board (2) having an electrically conductive outer peripheral surface (2c) that contacts and establishes and an electrical connection with the internal surface of the housing (Fig 2), an electric motor disposed within the cavity (Fig 2), wherein the electric motor contacts and establishes an electrical connection with the printed circuit board (Fig 2b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motor and establish electrical contact between the housing and the circuit board for reducing electromagnetic noise caused by the motor.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847